DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 7 January 2021 is acknowledged.
Status of the Claims
Claims 5-9 are withdrawn as being directed to a nonelected invention.
Claims 1-4 and new dependent claims 10 and 11 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite because it is unclear what is actually being produced by the method. It would appear that there is a step missing -- i.e., a step of vaporizing the mixture of water and earthworm castings. The product of which would presumably be vaporized water that contains the active ingredients and is collected in 
Claim 4 is rendered vague and indefinite by the phrase “further comprising a diluting step of diluting the liquid with water”. It is unclear where in the claimed method this further step is mean to be placed.
Claim 10 is rendered vague and indefinite by the phrase “wherein the therapeutic agent for skin lesions is used in the form of a mist”. Independent claim 1 is directed to a method of preparing a product, thus is unclear how the recited language is meant to limit the claimed method. Is this an additional step in the method? Or is there a step of producing the mist that should be added.
Claim 11 is rendered vague and indefinite by the phrase “wherein the therapeutic agent for skin lesions is for treatment or prevention of a bedsore”. Similar to claim 10, it is unclear how this is meant to fit into the method of producing the product. Does this simply mean the “skin lesions” are bedsores?
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.